Harvey, C. J.
(concurring in part only): I see no reason for the opinion to go further than to pass upon the decision of the trial court.from which an appeal was taken. I understand our main question here is to determine whether or not the findings support the conclusion of the trial court that the plaintiffs are estopped as against the individual appellees from contending that the area in question is not to be maintained as a beauty spot and/or public park. I agree that there are findings to sustain the judgment of the trial court that plaintiffs are so estopped. The trial court held against the - city on its contention that the area is a public park, and from this there has been no appeal. If the situation is left as it was decided by the trial court as between the plaintiffs and the individual defendants it is possible for plaintiffs to make some agreement with them by which they can make some use of the area. I think we ought not to write the opinion so as to deprive plaintiffs of that right.
Burch, J., joins in the foregoing concurring opinion.